338 S.E.2d 567 (1986)
Ann Miller JOHNSON
v.
Robert JOHNSON.
No. 8523DC317.
Court of Appeals of North Carolina.
January 21, 1986.
*569 Vannoy & Reeves by Jimmy D. Reeves, West Jefferson, for defendant-appellant.
No brief for the plaintiff-appellee.
ARNOLD, Judge.
The defendant first contends the "court erred in finding that `the fair market value of the premises immediately subsequent to the renovation was Forty-Two Thousand Dollars ($42,000)' because this finding was not supported by evidence in the record." There is evidence in the record that the residence in question was worth twelve thousand dollars ($12,000) prior to its renovation, and there is evidence in the record that approximately thirty thousand dollars ($30,000) were expended during the course of the renovations. Thus, we find evidence in the record to support the court's valuation of the premises in question.
The next question presented for review is whether the court erred by making an unequal division of the marital property because "[t]he disparity in value of property originally held by plaintiff and defendant to be used in the operation of their farm and the depreciation of plaintiff's chicken houses necessitates a credit of fifteen (15) percent to be given to plaintiff in the division of marital property and in calculation of any direct contribution by defendant to an increase in value of plaintiff's separate property during coverture." Defendant argues that the evidence in the record does not support the court's conclusion that an equal division is not equitable.
The first issue presented by this question is whether the court could properly consider the depreciation in the value of plaintiff's separate property when dividing the marital property. G.S. 50-20(c) provides that "[t]here shall be an equal division ... of marital property unless the court determines that an equal division is not equitable." When a court determines that an equal division is not equitable the statute lists numerous factors that shall be considered in making the division of property. Among the factors to be considered is a catchall provision which provides that the court shall consider "[a]ny other factor which [it] finds to be just and proper." G.S. 50-20(c)(12).
In Smith v. Smith, 314 N.C. 80, 87, 331 S.E.2d 682, 687 (1985), our Supreme Court held that the only factors which may properly be considered under the catchall provision of G.S. 50-20(c)(12) are those factors "which are relevant to the marital economy." Marital economy relates to "the source, availability and use by the wife and husband of economic resources during the course of the marriage." Smith at 86, 331 S.E.2d at 686. When the wife's separate property was used to create income from which the parties lived during the marriage this enabled them to accumulate more marital property. Because the marital estate was increased due to activities which decreased the value of the separate property, this decrease in separate property through depreciation relates to the economy of the marriage. Thus, the court properly considered this depreciation under G.S. 50-20(c)(12).
Having determined that the court could consider the depreciation in dividing the property, we must now decide whether the court properly divided the property. "In any order for the distribution of property made pursuant to this section, the court shall make written findings that support the determination that the marital property has been equitably divided." G.S. 50-20(j). Once the court has made adequate findings, these findings are binding upon the appellate court if they are supported by competent evidence in the record. See Alexander v. Alexander, 68 N.C.App. 548, 315 S.E.2d 772 (1984). If the trial court has made adequate findings, which are supported by competent evidence, the court's decision regarding how to divide the property will not be disturbed absent a "clear abuse of discretion." A ruling committed to a trial court's discretion is to be accorded *570 great deference and will be upset only upon a showing that it was so arbitrary that it could not have been the result of a reasoned decision. White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).
The trial court's findings regarding depreciation are inadequate because they fail to show the value of the chicken houses following the marriage, and because they fail to show the amount of money which was needed to repair them. Because of these deficiencies we are unable to determine whether the court abused its discretion in dividing the marital property. The matter is reversed and remanded to the District Court of Ashe County for further findings regarding the issue of depreciation.
Reversed and remanded.
MARTIN and COZORT, JJ., concur.